Citation Nr: 9909834	
Decision Date: 04/08/99    Archive Date: 04/22/99

     DOCKET NO.  98-11 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a heart condition, 
claimed as secondary to service connected bilateral 
frostbite of feet.

2. Entitlement to service connection for loss of vision in 
right eye, claimed as secondary to service connected 
frostbite of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1942 to 
September 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appellant initially filed a 
claim for increased ratings for frostbite of his feet/trench 
feet (TF), which he sustained in service.  Additionally, he 
asked the RO to assign service connection to his current 
heart condition (arteriosclerotic heart disease) and loss of 
vision (optic neuritis) as secondary to his service connected 
TF.  The RO granted the appellant increase ratings for his TF 
and denied his claims for secondary service connection for 
his heart disease and loss of vision.  The notice of 
disagreement was confined to the service connection claims.


FINDINGS OF FACT

1.  There is no medical evidence of record that shows that 
the appellant's present heart condition is etiologically 
related to his TF.

2.  There is no medical evidence of record that shows that 
the appellant's present loss of vision is etiologically 
related to his TF.


CONCLUSIONS OF LAW

1.  A claim for service connection for the appellant's heart 
condition claimed as secondary to his service-connected TF is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A claim for service connection for the appellant's vision 
loss in his right eye claimed as secondary to his service-
connected TF is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his present heart condition and 
loss of vision in his right eye is secondary to his TF 
condition.  He contends that he read an article about the 
relationship between frozen feet and heart disease.  He 
suffers from heart problems that began around 1971.  He is 
presently legally blind.  He contends that he lost sight in 
his right eye as a result of a stroke that may be related to 
poor circulatory problems resulting from TF.

Service medical records (SMR) do indicate that before 
induction into the military the appellant did not have any 
cardiovascular abnormalities or any abnormalities of his 
right eye.  However, he did have estropia and hyperopia in 
his left eye.  In February 1945 the appellant was removed 
from combat duty because of TF due to frostbite.  He was 
later honorably discharged in September 1945.  Additionally, 
during an examination in June 1945, the examiner noted 
divergent strabismus of the left eye.  His SMR do not 
indicate that he suffered from any type of cardiovascular 
problems.  A separation examination does not appear in the 
appellant's SMR.

Post-service medical records show that in a VA examination in 
April1946, there were no abnormalities noted about the 
appellant's cardiovascular system or right eye.  

Private medical records suggest that the appellant did not 
suffer from any type of cardiovascular problem until many 
years after service.  In June 1971, the appellant suffered 
from a myocardial infraction (heart attack).  In November 
1992 a private physician recorded that the appellant was 
diagnosed with arteriosclerotic heart disease, and that his 
medical history was significant for a hospitalization in 
October 1990 for a coronary artery bypass surgery.  In August 
1994 he was hospitalized with atrial fibrillation and was 
electrically cardioverted to sinus rhythm.  It is further 
noted that in his private medical records he currently 
suffers from among other things, hypertensive vascular 
disease, hyperlipidemia (Type II-A), and optic neuritis 
(vision problems).

In April 1998 the appellant was given a VA compensation and 
pension examination. The physician that conducted the 
examination did not make any type of notation in regards to 
the appellant's loss of vision in his right eye.  However, 
the physician did note the following about the appellant's 
heart condition:

The question is asked if the coronary 
artery disease is secondary to the 
frostbite of the feet.  There is no 
reasonable relationship to the coronary 
artery disease that I can draw.  There is 
involvement of the veins and arteries of 
both feet, which are directly related to 
the frostbite of the feet.  It is 
conceivable that the frostbite could have 
contributed to the coronary artery 
disease, but not the immediate cause of 
the coronary artery disease.  What 
percentage this contributed would be pure 
speculation.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disability which is 
proximately due to or the result of a service connected 
disease or injury shall be service connected, and the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.  Additional 
disability resulting from the aggravation of a non-service 
connected condition by a service connected condition is also 
compensable.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As is true for all claimants, a claimant trying to establish 
a secondary service connection claim has " the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C. § 5107(a).  If he or she has not presented such 
evidence, the appeal fails as to that claim, and the Board is 
under no duty to assist the appellant in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In order for a claim to be 
well grounded, there must be: (1) medical evidence of a 
disability; (2) lay or medical evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus, or link, between the in-service 
disease or injury and the disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).
Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
plausible or possible is generally required.  Grottveit v. 
Brown, 5 Vet. App. 81, 93 (1993).

To establish a well-grounded claim for secondary service 
connection, a veteran must present medical evidence of a 
current disability and, credible, i.e. satisfactory evidence 
that his service-connected disorder caused his current 
disability. Credible evidence as to causation requires 
competent medical evidence.  Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 et. App. 19, 21 (1993).

The Board has considered the appellant's claim for 
entitlement to service connection for a heart condition and 
loss of vision in his right eye as secondary to his service 
connected TF.  The Board concludes that his claims are not 
well grounded.  There is no evidence of heart disease during 
service or for many years thereafter.  There is no evidence 
of right eye disorder until many years later still.  Further, 
there is no medical opinion that either heart disease or the 
right eye disorder was caused by, or is the result of, the 
service connected frostbite of the feet.  In fact, with 
respect to the heart disorder, there is medical opinion to 
the effect that frostbite was not the proximate cause of 
heart disease in the appellant's case.  The opinion that "it 
is conceivable that the frostbite could have contributed to 
the coronary disease", is not evidence that heart disease is 
proximately due to or the result of service connected 
disability.  See 38 C.F.R. § 3.310(a).  It is nothing more 
than speculation regarding any contributory factors.  The 
Board deems this statement insufficient to well ground the 
claim.

Furthermore, the United States Court of Appeals for Veterans 
Claims (the Court) has noted that when a doctor uses the word 
"could" in regards to a medical nexus between any in-
service injury, without using supporting clinical data or 
other rationale, it is to speculative to provide the degree 
of certainty required for medical nexus evidence.  Bloom v. 
West, No. 97-1463, slip op. at 4,5 (U.S. Vet. App. Feb. 10, 
1999).  To summarize, the  evidence does not provide the 
nexus between service connected disability and the 
appellant's heart condition or right eye disorder that is 
necessary to well ground the claim.

The Board has considered the appellant's contentions that he 
read an article about the relationship of heart disease and 
TF and he believes his heart disease and current loss of 
vision in his right eye developed as a result of his in 
service TF, however, this evidence alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  His lay assertions will not support 
a finding on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease.  Id. 
at 494-95.  Moreover, it is not shown that the appellant is 
competent himself based on medical training and professional 
status to render a medical diagnosis or opinion.  On the 
basis of the above findings, the Board can identify no basis 
in the record that would make the appellant's claims of 
service connection for the heart vision problems plausible or 
possible.  38 U.S.C.A. § 5107(a); see also Grottveit, 5 Vet. 
App. at 92, Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible these claims that are not currently well 
grounded on the bases of in-service incurrence and a medical 
nexus.

Moreover, in view of the appellant's response to the RO's 
development actions taken, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA "duty" is just what it states, a duty to assist, 
not a duty to prove a claim).

Further, the appellant through his representation has asked 
the Board to seek an independent medical evaluation (IME) on 
each of the appellant's claims. Under 38 C.F.R. §20.901(d) 
"when in the judgment of the Board, additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board may obtain an advisory 
medical opinion from one or more medical experts who are not 
employees of the Department of Veterans Affairs."  The Board 
concludes that an IME is not warranted in this case because 
the claim is not well grounded and does not involve medical 
complexity or controversy. 



ORDER

Entitlement to service connection for a heart condition and 
vision loss, as secondary to service connected frostbite of 
feet is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


